Citation Nr: 1451619	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral flat foot disorder, claimed as a result of a cold injury.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for anxiety with agoraphobia and panic attacks, to include depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

These matters come to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which found that new and material evidence sufficient to reopen previously denied claims for posttraumatic stress disorder (PTSD), anxiety disorder with agoraphobia and panic attacks and depression, a back disorder, a cervical spine disorder, and a flat foot disorder had not been submitted.  The Veteran perfected an appeal only concerning the issues of anxiety disorder with depression, a back disorder, a cervical spine disorder, and a flat foot disorder.  

The Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, claims for PTSD and for anxiety were both adjudicated by the RO in August 2006, and in his January 2007 notice of disagreement, the Veteran specified that he was limiting his appeal to the issues of anxiety disorder with depression, a back disorder, a cervical spine disorder, and a flat foot disorder.  As the Veteran himself excluded PTSD from his appeal, the Board has not included PTSD within the issue of service connection for anxiety with agoraphobia and panic attacks, to include depression.

In September 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for a back disorder, a cervical spine disorder, a flatfoot disorder; and entitlement to service connection for anxiety with agoraphobia and panic attacks, to include depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression, was denied in a November 2004 rating decision; the Veteran did not appeal.

2.  The evidence received since the November 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for this issue.

II.  New and Material Evidence

      A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Anxiety Disorder with Agoraphobia and Panic Attacks, also claimed as Depression

Service connection for an anxiety reaction was originally denied in an unappealed November 1963 rating decision.  In June 2003, the RO determined that new and material evidence had been submitte to reopen the claim; however, there was insufficient evidence to grant the claim.  Following the submission of additional evidence, in a November 2004 decision, the RO again denied a claim for service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression.  At that time, the evidence consisted of the Veteran's service treatment records, private treatment records, VA treatment records, the reports from VA examinations, and the Veteran's assertions.

The RO determined that service connection was not warranted for this disorder.  The RO noted that the Veteran had a current diagnosis of anxiety with agoraphobia and panic attack, but the evidence of record did not show a link between his current condition and his active duty.  Additionally, the RO remarked that there was no evidence of record to show that anxiety had been diagnosed within one year of the Veteran's discharge from active duty.  The Veteran did not file a notice of disagreement with either the June 2003 or November 2004 decision, and they became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the November 2004 RO denial includes additional VA treatment records, additional private treatment records, a copy of a newspaper article, and the transcript from the Veteran's September 2014 Board hearing.  Pertinent to the current claim, these additional records contain an October 2006 private psychiatric report which indicates that the Veteran has had anxiety and depression ever since coming off of active duty.  This evidence has a tendency to support the premise that the Veteran has had a continuity of psychiatric symptoms since his active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for anxiety disorder with agoraphobia and panic attacks, also claimed as depression, is granted; to this extent only, the appeal is allowed.



REMAND

I.  New and Material Evidence Claims

The claims file reflects that in August 2012, the Veteran or a representative of his submitted a copy of VA form 21-4142 (Authorization and consent to Release Information to the Department of Veterans Affairs) authorizing VA to obtain his treatment records from Dr. V. and Dr. G.Z..  The Board acknowledges that the record is unclear regarding whether the Veteran or his wife on his behalf signed the form 21-4142.  The Board notes that VA has found the Veteran to not be competent, and his spouse has been appointed as his fiduciary.  

Regardless, this evidence suggests that the Veteran has received recent treatment from a private source, and the claims file does not reflect that recent records for the Veteran have been requested or received from either Dr. V. or Dr. G.Z.  At this juncture, the Board acknowledges that there is a limited duty to assist a Veteran in an attempt to reopen a claim on the basis of new and material evidence.  As it appears that the Veteran (or his fiduciary) has identified potentially relevant treatment record and asked for VA to help obtain these records, after obtaining any necessary updated authorization from the Veteran, the relevant records from Dr. V. and Dr. G.Z. should be obtained and associated with the claims file.

II.  Service Connection for Anxiety Disorder with Agoraphobia and Panic Attacks, also claimed as Depression

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In this case, VA treatment records contain diagnoses of anxiety disorder, agoraphobia, and panic attacks.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, the Veteran related during his September 2014 Board hearing that while he was on active duty, he served as a driver in Korea.  He said that he was in a motor vehicle accident in which he was rear ended by another driver.  He said that after the accident, he became much more nervous.  Having to drive on narrow roads in adverse weather conditions increased his anxiety.  He added that after returning home from Korea, he would get so nervous that his spouse had to do all of the driving.

The Board notes that while some of the Veteran's service treatment records have been associated with the claims file, it is unclear if the records are complete.  The claims file contains a July 2002 response from the Personnel Information Exchange System (PIES), which indicated that the Veteran's service personnel records were not available as they were associated with a fire that occurred at the National Personnel Records Center on July, 12, 1973, and may have been destroyed.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  In this case, the Veteran is competent to report his in-service feelings of nervousness, and the Board has found his assertions relating to the claimed in-service experiences and continuing anxiety and depression to be credible.  As such, there is evidence establishing that an event occurred in service as well as an indication of recurrent symptoms of a disability that may be associated with the Veteran's service.

However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Because the Board has accepted the occurrence of an in-service event, and there is evidence of a current psychiatric disability, the Board concludes that a VA examination is warranted to determine the etiology of any currently present psychiatric disability.  See O'Hare, supra; see also McLendon, supra.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from Dr. V., Dr. G.Z., and VA Medical Center Winston-Salem.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service motor vehicle accident.  

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


